          Case 1:19-cr-00623-ER Document 20 Filed 05/18/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York
                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                       May 12, 2020


BY ECF
The Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:    United States v. Andy Perez, 19 Cr. 623 (ER)

Dear Judge Ramos:

        The Government writes, with the consent of defense counsel, to respectfully request that
the upcoming conference in this matter be adjouned sine die in light of the recent death of the
defendant. The defendant died of complications of COVID-19 on April 5, 2020. The Government
anticipates submitting a proposed order of nolle prosequi as to the defendant to dispose of this
case.

                                                       Respectfully submitted,

                                                       GEOFFREY BERMAN
                                                       United States Attorney


                                                 By:
                                                       Alexandra Rothman
                                                       Assistant United States Attorney
                                                       (212) 637-2580

   cc: Defense counsel (by ECF)


  The May 19 conference is adjourned sine die.
  SO ORDERED.




          5/18/2020
